I concur in the majority's analysis and disposition of appellants' second, third, fourth, fifth and sixth assignments of error. I disagree, in part, with the majority's analysis and disposition of appellants' first assignment of error. I find the submitting of false affidavits by appellee does violate R.C. 1345.02(A),1345.02(B)(5) and/or 1345.02(B)(9). Accordingly, I would find the trial court's decision finding no violation of the Ohio Consumer Sales Practices Act is against the manifest weight of the evidence.